ACCEPTED
                                                                                                01-13-00295-CR
                                                                                      FIRST COURT OF APPEALS
                                                                                              HOUSTON, TEXAS
                                                                                           3/30/2015 3:03:55 PM
                                                                                            CHRISTOPHER PRINE
                                                                                                         CLERK

                               Appeal No. 01-13-00295-CR

                                                                           FILED IN
EDWARD FLORES                        §      IN THE COURT OF APPEALS
                                                              1st COURT OF APPEALS
                                     §                                  HOUSTON, TEXAS
vs.                                  §      FOR THE FIRST DISTRICT
                                                               3/30/2015 3:03:55 PM
                                     §                              CHRISTOPHER A. PRINE
STATE OF TEXAS                       §      OF TEXAS AT HOUSTON           Clerk

                 MOTION FOR EXTENSION OF TIME TO FILE
                  MOTION FOR REHEARING PURSUANT TO
              TEXAS RULE OF APPELLATE PROCEDURE RULE 49.8

TO THE HONORABLE JUDGES OF SAID COURT:

       COMES NOW, Edward Flores, Appellant, and requests this Court grant an

extension of time to file his motion for rehearing pursuant to Tex. R. App. Proc. Rule

49.8 and would show unto the Court the following:

       1.     On February 26, 2015, this court delivered and filed its opinion in this

cause. The deadline to file a motion for rehearing pursuant to Tex. R. App. Proc. Rule

49.1 was due March 13, 2015.

       2.     The deadline for filing a motion of extension of time to file pursuant to

Tex. R. App. Proc. Rule 49.8 is due by March 30, 2015.1

       3.     Appellant's counsel is requesting this extension of time to his motion to

file Appellant's Brief because Appellant's Counsel was set for Jury on March 2, 2015 on

an Aggravated Robbery, Aggravated Kidnapping and unadjudicated Aggravated

robberies and assault on public servant’s in the 411th Judicial District Court of Polk

County. That Polk County case plead only the Friday before jury selection was to start.

Counsel was also in Jury trial the week of March 9, 2015 in a Habitual first degree


1
 The actual due date to file the motion for rehearing is March 28, 2015. Since March 28,
2015 is a Saturday, the due date would be moved to the first business day, which would
be March 30, 2015. T.R.A.P 4.1(a)
delivery of a controlled substance in the 75th Judicial District Court of Liberty County,

Texas. Finally, Appellant Counsel is beginning jury trial, March 30, 2015 in the 258th

Judicial District Court of Polk County, on an Aggravated robbery case that has 16 media

disks, over 6000 pages in medical records, and over 500 pages in police and Texas Ranger

reports.

           4.   No other extensions for motion for rehearing have been previously

granted.

                                              Respectfully Submitted,




                                              _______________________________
                                              Scott Pawgan
                                              State Bar No. 24002739
                                              122 W. Davis, Ste 116
                                              Conroe, Texas 77301
                                              Phone (936) 242-6975
                                              Fax (800) 619-5113

                              CERTIFICATE OF SERVICE

        I certify that a true and correct copy of the foregoing was served upon the attorney
for the State via the electronic service feature of the e-file provider this motion was filed
with on the March 30, 2015.




                                              ___________________________________
                                              Scott Pawgan
                            Appeal No. 01-13-00295-CR


EDWARD FLORES                     §      IN THE COURT OF APPEALS
                                  §
vs.                               §      FOR THE FIRST DISTRICT
                                  §
STATE OF TEXAS                    §      OF TEXAS AT HOUSTON


            ORDER ON MOTION FOR EXTENSION OF TIME TO FILE
               FILES MOTION FOR REHEARING PURSUANT TO
             TEXAS RULE OF APPELLATE PROCEDURE RULE 49.8

      On this day came to be heard Appellant’s Motion For Extension Of Time To File

Files Motion For Rehearing Pursuant To Texas Rule Of Appellate Procedure Rule 49.8

and the Court is of the opinion the motion should be GRANTED.

      IT IS ORDERED that Appellant’s deadline to file Appellant’s Motion for

Rehearing be extended from March 30, 2015 and Appellant’s Motion for Rehearing is

now due _____________________.



                                                ____________________________
                                                Judge, Court of Appeals